Exhibit 10(a)

 

ABX AIR, INC.

2005 LONG-TERM-INCENTIVE PLAN

 

PERFORMANCE-BASED STOCK UNITS

INSTRUCTIONS FOR COMPLETING AWARD AGREEMENT

 

1.00  Type of Award

 

This Award Agreement is to be used only to grant Performance-based stock units
to employees.

 

2.00  Instructions for Completing This Form

 

To complete this form:

 

  •   Select the “edit” option from your P.C.’s horizontal menu bar.

 

  •   Select “Replace” from the drop-down dialogue box.

 

  •   Using the “Replace” dialogue box:

 

  •   In the “Find what” box, type the code of the item to be replaced from the
code sheet accompanying this form (using all capital letters or initial capital
letters as indicated on the code sheet);

 

  •   In the “Replace with” box, type the information to be substituted for the
coded item (using all capital letters or initial capital letters as indicated on
the code sheet);

 

  •   Click “match case”; and

 

  •   Click on the “Replace all” box.

 

  •   Repeat this procedure for each code to be replaced.

 



--------------------------------------------------------------------------------

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

 

PERFORMANCE-BASED STOCK UNIT AWARD AGREEMENT

 

Code Sheet

 

The following codes are used in this Award Agreement and should be replaced
using your P.C.’s “Replace” function (see instructions accompanying this form).

 

VTA

   Grantee’s name (all capital letters)

VTB

   Grant Date (all capital letters)

Vtb

   Grant Date (initial capital letters only)

Vte

   Date that is 30 days after Grant Date (initial capital letters only)

Vtq

   Grantee’s name (initial capital letters only)

 



--------------------------------------------------------------------------------

THIS FORM OF AWARD AGREEMENT IS PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933

 

ABX AIR, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

PERFORMANCE-BASED STOCK UNIT

 

GRANTED TO VTA ON VTB

 

ABX Air, Inc. (“Company”) and its shareholders believe that their business
interests are best served by extending to you an opportunity to earn additional
compensation based on the growth of the Company’s business. To this end, the
Company and its shareholders adopted the ABX Air, Inc. 2005 Long-Term Incentive
Plan (“Plan”) as a means through which you may share in the Company’s success.
This is done by granting Awards to key employees like you. If you satisfy the
conditions described in this Agreement (and the Plan), your Award will mature
into common shares of the Company.

 

This Award Agreement describes many features of your Award and the conditions
you must meet before you may receive the value associated with your Award. To
ensure you fully understand these terms and conditions, you should:

 

  •   Read the Plan and the Plan’s Prospectus carefully to ensure you understand
how the Plan works;

 

  •   Read this Award Agreement carefully to ensure you understand the nature of
your Award and what must happen if you are to earn it; and

 

  •   Contact W. Joseph Payne at (937) 382-5591 ext. 2686 if you have any
questions about your Award.

 

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

If you do not do this, your Award will be revoked automatically as of the date
it was granted and you will not be entitled to receive anything on account of
the retroactively revoked Award.

 

Section 409A of the Internal Revenue Code (“Section 409A”) imposes substantial
penalties on persons who receive some forms of deferred compensation (see the
Plan’s Prospectus for more information about these penalties). Your Award has
been designed to avoid these penalties. However, because the Internal Revenue
Service has not yet issued rules fully defining the effect of Section 409A, it
may be necessary to revise your Award Agreement if you are to avoid these
penalties. As a condition of accepting this Award, you must agree to accept
those revisions, without any further consideration, even if those revisions
change the terms of your Award and reduce its value or potential value.

 

1



--------------------------------------------------------------------------------

Nature of Your Award

 

You have been granted an Award consisting of stock units, which will be
converted to common shares of the Company if the conditions described in this
Award Agreement are met. Federal income tax rules apply to the payment of your
Award. These and other conditions affecting your Award are described in this
Award Agreement, the Plan and the Plan’s Prospectus, all of which you should
read carefully.

 

No later than Vte, you must return a signed copy of this Award Agreement to:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

If you do not do this, your Award will be revoked automatically as of the Grant
Date and you will not be entitled to receive anything on account of the
retroactively revoked Award.

 

Grant Date: Your Performance Units were issued on Vtb.

 

This is the date you begin to earn your Award.

 

Amount of Award: The amount of your Award and the conditions that must be met
before it will be earned is discussed below in the section below titled “When
Your Award Will Be Settled.”

 

Performance Period: The period that begins on the Grant Date (i.e., Vtb) and
ends on December 31, 2007.

 

This is the period over which the Plan committee will determine if you have met
the conditions imposed on your Award.

 

When Your Award Will Be Settled

 

Settlement: At the end of the Performance Period, your stock units will be
converted to an equal number of common shares of the Company or forfeited
depending on:

 

  •   The extent to which the appreciation of the Company stock during the
Performance Period equals or exceeds the performance of the NASDAQ
Transportation Index during the same period (these stock units are referred to
as “Stock Performance Units”); and

 

  •   How the Company’s Average Return on Equity for each fiscal year that ends
with or within the Performance Period compares to the levels specified in the
table below (these stock units are referred to as “ROE Units”).

 

The tables below demonstrate how these criteria will affect your Award. However,
before analyzing those tables, it is important that you understand that:

 

2



--------------------------------------------------------------------------------

  •   Separate criteria are applied to each of the parts of your Award. This
means that you might earn Stock Performance Units at the threshold level but
earn your ROE Units at the maximum level.

 

  •   The NASDAQ Transportation Index is an index comprised of transportation
corporations whose stock is traded on the NASDAQ.

 

  •   Average Return on Equity is calculated by dividing the Company’s net
income (i.e., income after taxes and expenses) by shareholder equity. This
calculation is made as of January 1 and December 31 of each of the Company’s
fiscal years that end with or within the Performance Period (except that such
calculation shall be made on April 1 and December 31 for the fiscal year ending
on December 31, 2005) and averaged over the same number of fiscal years.

 

Your Stock Performance Units

 

You will earn or forfeit all or part of your Stock Performance Units depending
on the extent to which the criteria described in the following table are met.

 

If, on December 31, 2007, the Company’s stock performance is . . .

--------------------------------------------------------------------------------

  

You will receive the following number of shares of Company stock . . .

--------------------------------------------------------------------------------

In at least the 25th percentile of the NASDAQ Transportation Index (“threshold
Stock Performance Unit level”) . . .      In the 25th through 50th percentile of
the NASDAQ Transportation Index (“target Stock Performance Unit level”) . . .   
  In the 50th or higher percentile of the NASDAQ Transportation Index (“maximum
Stock Performance Unit Level”) . . .     

 

Your ROE Units

 

You will earn or forfeit all or part of your ROE Units depending on the extent
to which the criteria described in the following table are met.

 

If, over the Performance Period the Company’s Average Return on Equity is .
. .

--------------------------------------------------------------------------------

  

You will receive the following number of shares of Company stock . . .

--------------------------------------------------------------------------------

At least 15% but less than 20% (“threshold ROE Unit level”) . . .      More than
20% but less than 25% (“target ROE Unit level”) . . .      Equal to or greater
than 25% (“maximum ROE Unit level”) . . .     

 

3



--------------------------------------------------------------------------------

Also, the committee will calculate the number of shares you receive by
interpolating whole percentages between the ranges shown in the preceding two
tables. However, this will be done only in whole percentages and will not be
applied below the threshold level or above the maximum level.

 

Example 1: assume that the Company’s Average Return on Equity for the
Performance Period is 21 percent (one full percentage point above the lowest
range of the “target ROE Unit level”). In this case, you will receive
             shares of Company stock (because whole percentages between the
threshold and maximum levels are interpolated).

 

Example 2: assume that the Company’s Average Return on Equity for the
Performance Period is 26 percent (one full percentage point above the “maximum
ROE Unit level”). In this case, you still will receive              shares of
Company stock (because no interpolation is applied above the maximum level).

 

Example 3: assume that the Company’s Average Return on Equity for the
Performance Period is 14 percent (one full percentage point below the lowest
range of the “threshold ROE Unit level”). In this case, all of the ROE Units
will be forfeited (because no interpolation is applied below the threshold
level).

 

Example 4: assume that the Company’s Average Return on Equity for the
Performance Period is 20.7 percent (seven-tenths of a percentage point above the
lowest range of the “target ROE Unit level”). In this case, you still will
receive              shares of Company stock (because only whole percentages are
interpolated).

 

How Your Performance Units Might Be Settled Before the End of the Performance
Period: If there is a Business Combination (as defined in the Plan) while you
are employed, all performance criteria will be deemed to have been met at the
threshold level or at any higher level actually achieved as of the date of the
Business Combination (“Accelerated Units”) and you will receive cash or stock
(depending on the nature of the Business Combination) as if the Performance
Period ended on the date of the Business Combination. The amount you will
receive will be determined under the following formula:

 

Your Accelerated Units multiplied by the number of whole months between the
beginning of the Performance Period and the date of the Business Combination

--------------------------------------------------------------------------------

Divided by the number of whole months in the Performance Period

 

How Your Performance Units Are Settled if You Die, Retire or Become Disabled
Before the End of the Performance Period: If your employment terminates before
the end of the Performance Period (and before a Business Combination) because of
death, disability (as defined in the Plan) or after qualifying for retirement
under the ABX Air, Inc. Retirement Income Plan, you may receive a portion of
your Award. The amount (if any) you will receive will depend on whether (and the
extent to which) the performance criteria are met at the end of the Performance
Period, not when you terminate employment. If the performance criteria are met
at the end of the Performance Period during which you terminate because of
death, disability or retirement, you

 

4



--------------------------------------------------------------------------------

(or your beneficiary) will receive the number of shares you would have received
if you had remained actively employed until the end of that Performance Period
multiplied by the number of whole years (i.e., elapsed 12-consecutive-month
periods) between the first day of the Performance Period and the date you
terminate employment because of death, retirement or disability and divided by
the number of whole years (i.e., elapsed 12-consecutive-month periods included
in the Performance Period).

 

How Your Performance Units May Be Forfeited: You will forfeit your Performance
Units if, before your Performance Units are settled:

 

  •   You terminate employment voluntarily (and before you are eligible for
retirement) or if you are involuntarily terminated by the Company for any reason
(or for no reason) before the Normal Settlement Date (and you are not then
eligible for retirement);

 

  •   You commit any act of fraud, intentional misrepresentation, embezzlement,
misappropriation or conversion of any of the Company’s or any Subsidiary’s (as
defined in the Plan) assets or business opportunities;

 

  •   You are convicted of, or enter into a plea of nolo contendere to, a
felony;

 

  •   You intentionally, repeatedly or continually violate any of the Company’s
policies or procedures after notice that you have violated a Company policy or
procedure;

 

  •   You breach any written covenant or agreement with the Company or any
Subsidiary, including the terms of the Plan;

 

  •   Without the Company’s advance written consent, you agree to or actually
serve in any capacity for a business or entity that competes with any portion of
the Company’s or any Subsidiary’s (as defined in the Plan) business or provide
services (including business consulting) to an entity that competes with any
portion of the Company’s or any Subsidiary’s business;

 

  •   You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company after having been requested to do so; or

 

  •   You deliberately engage in any action that the Company decides harms the
Company or any Subsidiary.

 

Settling Your Award

 

If all applicable conditions have been met, your Performance Units will be
settled automatically.

 

Other Rules Affecting Your Award

 

Rights During the Performance Period: During the Performance Period, you will
not actually own the shares that you might receive at the end of the Performance
Period. This means that you may not exercise any voting rights or receive any
dividends associated with those shares until your Award is settled.

 

5



--------------------------------------------------------------------------------

Beneficiary Designation: You may name a Beneficiary or Beneficiaries to receive
any shares associated with your Performance Units that are settled after you
die. This may be done only on the attached Beneficiary Designation Form and by
following the rules described in that form and in the Plan. If you have not made
an effective Beneficiary designation, your Beneficiary will be your surviving
spouse or, if you do not have a surviving spouse, your estate.

 

Tax Withholding: Income taxes must be withheld when your Award is settled (see
the Plan’s Prospectus for a discussion of the tax treatment of your Award).
These taxes may be paid in one of several ways. They are:

 

  •   The Company may withhold this amount from other amounts owed to you (e.g.,
from your salary).

 

  •   You may pay these taxes by giving the Company a check (payable to “ABX
Air, Inc.”) in an amount equal to the taxes that must be withheld.

 

  •   By having the Company withhold a portion of the shares that otherwise
would be distributed. The number of shares withheld will have a fair market
value equal to the taxes that must be withheld.

 

  •   You may give the Company other shares of Company stock (that you have
owned for at least six months) with a value equal to the taxes that must be
withheld.

 

You may choose the approach you prefer, although the Company may reject your
preferred method for any reason (or for no reason). If this happens, the Company
will specify (from among the alternatives just listed) how these taxes are to be
paid.

 

If you do not choose a method within 30 days of the Settlement Date, the Company
will withhold a portion of the shares that otherwise would be distributed. The
number of shares withheld will have a fair market value equal to the taxes that
must be withheld and the balance of the shares will be distributed to you.

 

Transferring Your Performance Units: Normally your Performance Units may not be
transferred to another person. However, you may complete a Beneficiary
Designation Form to name the person to receive any stock that is distributed
after you die. Also, the Committee may allow you to place your Performance Units
into a trust established for your benefit or the benefit of your family. Contact
W. Joseph Payne at (937) 382-5591 ext. 2686 or at the address given below if you
are interested in doing this.

 

Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the United
States and of the State of Ohio, except to the extent that the Delaware General
Corporation Law is mandatorily applicable.

 

Other Agreements: Also, your Performance Units will be subject to the terms of
any other written agreements between you and the Company.

 

6



--------------------------------------------------------------------------------

Adjustments to Your Performance Units: Your Award will be adjusted, if
appropriate, to reflect any change to the Company’s capital structure (e.g., the
number of your Performance Units will be adjusted to reflect a stock split).

 

Other Rules: Your Stock Performance Units are also subject to more rules
described in the Plan and in the Plan’s Prospectus. You should read both these
documents carefully to ensure you fully understand all the conditions of this
Award.

 

Tax Treatment of Your Award

 

The federal income tax treatment of your Performance Units is discussed in the
Plan’s Prospectus.

 

*****

 

You may contact W. Joseph Payne at (937) 382-5591 ext. 2686 or at the address
given below if you have any questions about your Award or this Award Agreement.

 

*****

 

Your Acknowledgment of Award Conditions

 

Note: You must sign and return a copy of this Award Agreement to W. Joseph Payne
at the address given below no later than Vte.

 

By signing below, I acknowledge and agree that:

 

  •   A copy of the Plan has been made available to me;

 

  •   I have received a copy of the Plan’s Prospectus;

 

  •   I understand and accept the conditions placed on my Award and understand
what I must do to earn my Award;

 

  •   I will consent (on my own behalf and in behalf of my beneficiaries and
without any further consideration) to any change to my Award or this Award
Agreement to avoid paying penalties under Section 409A of the Internal Revenue
Code, even if those changes affect the terms of my Award and reduce its value or
potential value; and

 

  •   If I do not return a signed copy of this Award Agreement to the address
shown below not later than Vte, my Award will be revoked automatically as of the
date it was granted and I will not be entitled to receive anything on account of
the retroactively revoked Award.

 

Vtq   

(signature)

Date signed:                                

 

7



--------------------------------------------------------------------------------

A signed copy of this form must be sent to the following address no later than
Vte:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

After it is received, the ABX Air, Inc. 2005 Long-Term Incentive Plan Committee
will acknowledge receipt of your signed agreement.

 

*****

 

Committee’s Acknowledgment of Receipt

 

A signed copy of this Award Agreement was received on                         .

 

By:    

Vtq:

   

 

             Has complied with the conditions imposed on the grant and the Award
and the Award Agreement remains in effect; or

 

             Has not complied with the conditions imposed on the grant and the
Award and the Award Agreement are revoked as of the Grant Date because

__________________________________________________________________________________

describe deficiency

 

ABX Air, Inc. 2005 Long-Term Incentive Plan Committee

 

  By:     Date:    

 

Note: Send a copy of this completed form to Vtq and keep a copy as part of the
Plan’s permanent records.

 

8



--------------------------------------------------------------------------------

ABX AIR, INC.

2005 LONG-TERM INCENTIVE PLAN

BENEFICIARY DESIGNATION FORM

 

RELATING TO PERFORMANCE STOCK UNITS ISSUED TO VTA ON VTB

 

Instructions for Completing This Form

 

You may use this form to [1] name the person you want to receive any amount due
under the ABX Air, Inc. 2005 Long-Term Incentive Plan after your death or [2]
change the person who will receive these benefits.

 

There are several things you should know before you complete this form.

 

First, if you do not elect another Beneficiary, any amount due to you under the
Plan when you die will be paid to your surviving spouse or, if you have no
surviving spouse, to your estate.

 

Second, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this form.

 

Third, your election will be effective only if this form is completed properly
and returned to W. Joseph Payne at the address given below.

 

Fourth, all elections will remain in effect until they are changed (or until all
death benefits are paid).

 

Fifth, if you designate your spouse as your Beneficiary but are subsequently
divorced from that person (or your marriage is annulled), your Beneficiary
designation will be revoked automatically.

 

Sixth, if you have any questions about this form or if you need additional
copies of this form, please contact W. Joseph Payne at (937) 382-5591 ext. 2686
or at the address given below.

 

9



--------------------------------------------------------------------------------

1.00 Designation of Beneficiary

 

1.01  Primary Beneficiary:

 

I designate the following persons as my Primary Beneficiary or Beneficiaries to
receive any amount due under the Award Agreement described at the top of this
form after my death. This benefit will be paid, in the proportion specified, to:

 

                    % to                                       
                                        
                                                            

                                       
         (Name)                              
                                                   (Relationship)

 

Address:                                         
                                        
                                                                       

 

 

                    % to                                       
                                        
                                                            

                                       
         (Name)                              
                                                   (Relationship)

 

Address:                                         
                                        
                                                                       

 

                    % to                                       
                                        
                                                            

                                       
         (Name)                              
                                                   (Relationship)

 

Address:                                         
                                        
                                                                       

 

                    % to                                       
                                        
                                                            

                                       
         (Name)                              
                                                   (Relationship)

 

Address:                                         
                                        
                                                                       

 

1.02  Contingent Beneficiary

 

If one or more of my Primary Beneficiaries dies before I die, I direct that any
amount due under the Award Agreement described at the top of this form after my
death:

 

             Be paid to my other named Primary Beneficiaries in proportion to
the allocation given above (ignoring the interest allocated to the deceased
Primary Beneficiary); or

 

             Be distributed among the following Contingent Beneficiaries.

 

                    % to                                       
                                        
                                                            

                                       
         (Name)                              
                                                   (Relationship)

 

Address:                                         
                                        
                                                                       

 

                    % to                                       
                                        
                                                            

                                       
         (Name)                              
                                                   (Relationship)

 

Address:                                         
                                        
                                                                       

 

                    % to                                       
                                        
                                                            

                                       
         (Name)                              
                                                   (Relationship)

 

Address:                                         
                                        
                                                                       

 

                    % to                                       
                                        
                                                            

                                       
         (Name)                              
                                                   (Relationship)

 

Address:                                         
                                        
                                                                       

 

****

 

10



--------------------------------------------------------------------------------

Elections made on this form will be effective only after this form is received
by W. Joseph Payne and only if it is fully and properly completed and signed.

 

Name: Vtq

 

Soc. Sec. No.:                                         
                                        
                                        
                                                                     

 

Date of Birth:                                         
                                        
                                        
                                                                     

 

Address:                                         
                                        
                                        
                                                                             

 

___________________________________________________________________________________________

 

Sign and return this form to W. Joseph Payne at the address given below

 

           

Date

     

Signature

 

Return this signed form to W. Joseph Payne at the following address:

 

W. Joseph Payne

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

 

Received on:                                     

 

By:                                         
                                        

 

11